UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1280


XIANG YANG,

                 Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of An Order of the Board of Immigration
Appeals.


Submitted:    September 16, 2015         Decided:   September 30, 2015


Before WILKINSON, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Farah Loftus, LAW OFFICE OF FARAH LOFTUS, Los Angeles,
California, for Petitioner. Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Jesse M. Bless, Senior Litigation
Counsel, Neelam Ihsanullah, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Xiang Yang, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration      Appeals       (Board)     dismissing            her        appeal    of   the

Immigration      Judge’s       denial     of      Yang’s     requests          for     asylum,

withholding      of   removal,      and   protection         under          the    Convention

Against    Torture.           We   have   thoroughly         reviewed          the    record,

including the transcript of Yang’s merits hearing, her asylum

application, and all supporting evidence.                        We conclude that the

record evidence does not compel a ruling contrary to any of the

administrative findings of fact, see 8 U.S.C. § 1252(b)(4)(B)

(2012),    and    that    substantial          evidence      supports          the    Board’s

decision.    See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

     Accordingly,        we    deny     the       petition    for       review       for   the

reasons stated by the Board.               See In re: Yang (B.I.A. Feb. 27,

2015).     We dispense with oral argument because the facts and

legal    contentions     are       adequately       presented          in    the     materials

before    this   court    and      argument       would    not    aid       the    decisional

process.



                                                                            PETITION DENIED




                                              2